           Case 1:13-cr-00774-RJS Document 53 Filed 03/30/20 Page 1 of 1
                                                              U.S. Department of Justice

                                                              United States Attorney
                                                              Southern District of New York

                                                              The Silvio J. Mollo Building
                                                              One Saint Andrew’s Plaza
                                                              New York, New York 10007

                                                              March 30, 2020
BY ECF & E-MAIL
Hon. Richard J. Sullivan
Thurgood Marshall U.S. Courthouse
40 Foley Square
New York, New York 10007
                                     Re: United States v. Olga Kharuk
                                            13 Cr. 774 (RJS)
Dear Judge Sullivan:
         The Government writes, with the consent of the defense, to request jointly that the sentencing of
Olga Kharuk now scheduled for May 4, 2020 be adjourned. Rather than ask for a new sentencing date at
this time, with the attendant deadlines for the Government’s 5K1.1 letter and the filing of the PSR, the
parties ask that the Court set a status date for the parties to report further to the Court, no later than May 8,
2020. This application is based on the still-unresolved status of a related case, and on scheduling
uncertainties in light of the current COVID-19 situation.
        Defendant Kharuk pled guilty in the above-referenced case on December 13, 2013. In April 2019,
Kharuk testified before Hon. Lorna G. Schofield at the trial of two of her co-conspirators, Paul J. Mathieu
and Hatem Behiry. Following that trial, this Court scheduled Kharuk’s sentencing to follow the sentencings
of Mathieu and Behiry. Since then, however, although Mathieu has been sentenced, Behiry’s sentencing
date has been adjourned several times, leading to several adjournments of the sentencing date for Kharuk.
         Judge Schofield has now adjourned Behiry’s sentencing date to May 7, 2020. Also since our last
report to this Court, Behiry has filed a motion for a new trial, which is sub judice. If there were to be a
new trial, Kharuk would be very likely to testify again. In addition, there remains the possibility of other
proceedings related to Behiry’s sentencing at which Kharuk could testify, such as a Fatico hearing.
         In order to ensure that Kharuk completes her cooperation and that the Court has a complete
understanding of that cooperation before she is sentenced, the Government and Kharuk respectfully
request that the Court adjourn her sentencing, and grant the parties until no later than May 8 to provide a
further status report to the Court. Such a schedule will allow the parties to also propose realistic dates for
the submission of a 5K1.1 letter and the final PSR.

                                                              Respectfully submitted,

                                                              GEOFFREY S. BERMAN
                                                              United States Attorney

                                                        By:
                                                              David Raymond Lewis
                                                              Stephen J. Ritchin
                                                              Timothy V. Capozzi
                                                              Assistant United States Attorneys
                                                              (212) 637-2397/2503/2404
cc:     Michael Farkas, Esq. (by ECF)
